NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            17-SEP-2021
                                            08:08 AM
                                            Dkt. 33 OAWST



                        NO. CAAP-XX-XXXXXXX


               IN THE INTERMEDIATE COURT OF APPEALS
                      OF THE STATE OF HAWAI#I


                   MAUI ARTS & CULTURAL CENTER,
     a Hawai#i nonprofit corporation, Plaintiff-Appellee, v.
         JOSEPH S. TORRES, JR., Defendant-Appellant, and
     JOHN DOES 1-50; JANE DOES 1-50; DOE CORPORATIONS 1-50;
          DOE PARTNERSHIPS 1-50; DOE ENTITIES 1-50, and
             DOE GOVERNMENTAL UNITS 1-50, Defendants


       APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
                    (CASE NO. 2CC191000093(1))


       ORDER APPROVING STIPULATION FOR DISMISSAL OF APPEAL
      (By: Ginoza, Chief Judge, Nakasone and Fujise, JJ.)
          Upon consideration of the Stipulation for Dismissal of
Appeal with Prejudice, filed September 15, 2021, by Plaintiff-
Appellee Maui Arts & Cultural Center, the papers in support, and
the record, it appears that (1) the appeal has been docketed;
(2) the parties stipulate to dismiss the appeal with prejudice
and bear their own attorneys' fees and costs; (3) the stipulation
is dated and signed by counsel for all parties appearing in the
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

appeal; and (4) dismissal is authorized by Hawai#i Rules of
Appellate Procedure Rule 42(b).
          Therefore, IT IS HEREBY ORDERED that the stipulation is
approved and the appeal is dismissed with prejudice. The parties
shall bear their own attorneys' fees and costs on appeal.
          DATED: Honolulu, Hawai#i, September 17, 2021.

                                      /s/ Lisa M. Ginoza
                                      Chief Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge

                                      /s/ Alexa D.M. Fujise
                                      Associate Judge




                                  2